—Order, Supreme Court, New York County (William J. Davis, J.), entered on or about January 20, 1994, denying defendant-appellant’s cross motion for summary judgment, unanimously reversed, on the law, without costs, the cross motion for summary judgment pursuant to CPLR 3212 is granted and the complaint is dismissed as against said defendant-appellant. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing and severing the action as to it.
Plaintiff’s complaint alleged and the ensuing discovery, which included plaintiff’s deposition, established that the plaintiff’s accident occurred on the south side of East 49th Street in Manhattan. It was also established and remains uncontroverted, that the defendant-appellant Tishman Construction Corporation was performing work on the north side of East 49th Street and that neither Tishman Construction Corporation nor any of its contractors put any trenches or performed any work on the south side of East 49th Street. In fact, plaintiff testified at his deposition that he concluded that the defendant-appellant was responsible for the trench into which he had allegedly fallen because it was performing work at the building across the street. Since the record failed to reveal any connection whatsoever between the defendant-appellant and the trench into which plaintiff fell, the cross motion for summary judgment should have been granted. Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Nardelli, JJ.